DETAILED ACTION

Drawings
The drawings filed 9/24/2021 are accepted.
Specification
The specification filed 9/24/2021 is accepted.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 8 of U.S. Patent No.  11158149 Although the claims at issue are not identical, they are not patentably distinct from each other.
	
	

 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-29 and 34 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 27 includes the limitation 'the enclosing apparatus is configured with a non-physiological secret code' which is not included in the originally filed disclosure.  Claim 34 includes the limitation 'the enclosing apparatus adhesively attached to the user's skin' which is not included in the originally filed disclosure.  Claims 28-29 are rejected because they depend on rejected claim 27.

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims  26-28 and  30, 32, and 33 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Lin et al( US 2010/0113950 hereinafter Lin) in view of Utter, II( US 2013/0002435 hereinafter Utter)  .








As to claim 26,   
Lin discloses
a system,  Fig 1 
comprising: an enclosing arrangement apparatus  
Fig 1 100 device and  Fig 3 310 bezel  in cooperation with  [0046] isolating layer
configured to house a mobile device  Fig 1 102 processor
and to conductively couple to a body of a patient, 
[0006] user in contact / conductive portion of device
in view of [0046] electrically conductive path to the electronic device

the enclosing arrangement apparatus comprising: 
at least one electrode Fig 4A 422 / Fig 3 322, 324 326  in view of  [0042] conductive pads
configured to 
contact the body of the patient 
[0046] 422 is exposed to the user during use
in view of  [0051] fingers over lead 326
and receive an electrically conductive signal [0044] electrical signals
transmitting through the patient; [0043] signals through hands

a detection circuit  Fig 1 112 and 110  heart sensor and input/output circuitry
electrically coupled to the at least one electrode 
[0033] heart sensor may include one or more leads connected to the exterior of 
the electronic device.
and configured to detect the electrically conductive signal transmitted to the at least one electrode; 
	 [0033] heart sensor operative to detect any signal generated by a user's heart

and a connector Fig 4A 424 connector
comprising one or more electrical leads 
Fig 4A 424 connector extends from 422 to couple to processor. see  [0046] connector 424 can extend into device 400.  In view of the drawing and the term extend, one of ordinary skill in the art would understand the drawing element 424 labelled connector includes the connector and  claimed lead, be it a wire or trace as shown in the drawing.  In other words, element 424 includes a connector because it connects to 422 and it includes a lead because it connects 422 to processor 102.
and configured to attach the mobile device to the enclosing arrangement apparatus,
[0046] connector 424 can be coupled to 422 and can extend into device 
400 to be coupled with a processor.
and to electrically and communicatively connect the mobile device to the detection circuit;
	[0033]  Heart sensor 112 can include one or more leads to connected to
the exterior of the electronic device.  see  Fig 4A indicative that 424 in in communication with the heart sensor.

and an authentication receiver module 
	[0022] functions on the device 
in view of  [0022] authentication / [0033] authentication 
configured to 
be stored in the mobile device 
	Fig 1 104 in view of  [0022] storage 104 can include…..
and to access the electrically conductive signal through the connector and to authenticate an identity of the patient 
[0033] signals detected by the heart sensor leads can be coupled to a 
processor incorporated in heart sensor 112….for authentication.
when the electrically conductive signal matches a predetermined criterion; 
	[0051] if the extracted characteristics match those of an authorized 
user, the electronic device can authenticate the identified user

wherein the electrically conductive signal [0044] electrical signals
includes a profile [0041] profile
of biometric signals including heart rate, [[body temperature, and circadian rhythm]] 
[0041] heart activity
detectable by the at least one electrode.
	[0042] the leads can detect the user's cardiac activity




	Lin does not disclose
biometric signals including heart rate,  body temperature, and circadian rhythm 


	Utter teaches
biometric signals including heart rate,  body temperature, and circadian rhythm 

Utter teaches wearable bands 104-112 for collecting biometric data including heart rate that may be used to authenticate a user by creating a signature for identification see [0037]-[0038].   In [0035] Utter teaches user temperature may be used fora biometric signature. In [0102], Utter  teaches a circadian rhythm profile is determined by monitoring user behavior using a wearable device.
In [0093], Utter teaches that a profile generator can generate data representing a subset of acquired parameters.  In [0094] Utter teaches acquired parameters of heart rate, body temperature, and sleep patterns which correspond to the claimed circadian rhythm

therefore
	Lin as modified by Utter teaches all the claim limitations of claim 1
 


because
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Lin and Utter as elements known in the prior art combined to yield predictable results.  For example, Lin teaches comparing cardiac signals captured with a body associated device with a reference signal to authenticate a user  whereas Utter provides similar teachings of Lin albeit in a slightly different embodiment with the addition of the claimed body temperature and circadian rhythm as signals in addition to cardiac signals used in combination to authenticate a user see [0037]-[0038].   



As to claim 27,   
Lin discloses
the enclosing arrangement apparatus  
Fig 1 100 device and  Fig 3 310 bezel  in cooperation with  [0046] isolating layer

Lin does not disclose
the enclosing arrangement apparatus configured with a non-physiological secret code

	Utter teaches
private and public keys, hash codes and hash functions to prevent undesired access to the data captured by the bands

therefore
	Lin as modified by Utter teaches all the claim limitations of claim 2

because
Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Lin and Utter as elements known in the prior art combined to yield predictable results.  For example, Lin teaches comparing cardiac signals captured with a body associated device with a reference signal to authenticate a user  whereas Utter provides similar teachings of Lin albeit in a slightly different embodiment with the addition of the claimed body temperature and circadian rhythm as signals in addition to cardiac signals used in combination to authenticate a user see [0037]-[0038].   

Moreover, as authentication is known to be advantageously secured, Utter suggests that Lin may be improved by using a private key or hash algorithm to prevent undesired access to data capture by the bands because that data is used to authenticate the user.  Ergo, to allow those data to be stolen would enable a malicious actor to use the stolen data to impersonate a genuine person.

Claim 28 is rejected on the basis previously presented in the rejection of claim 2 wherein the claimed signature is suggested by the teaching of a public private key infrastructure, checksum, and hash code.  Wherein a checksum is a code calculated from a source of information that is used to determine that the source information   has not changed which corresponds to the claimed signature.
As to claim 30,   
Lin discloses
a transbody conductive communication module stored in the mobile device and configured to access the electrically conductive signal representing an authentication code for the mobile device
	[0033] a processor incorporated into a heart sensor in view of  Fig 1

As to claim 32,   
Lin discloses
		a decoder to decode the electrically conductive signals [0024] 108 can decode
As to claim 33,   
Lin discloses
a compare module stored in the mobile device and configured to compare the decoded detected electrically conductive signal with established criteria.
	[0051] compare the extracted characteristics with stored characteristics


Claim   31, 34, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin in view of  Utter in further view of  Robertson et al (US 2010/0185055 hereinafter Robertson).

As to claim 30, Lin in view of  Utter teaches all the subject matter pointed out in the above 103  rejection of parent claim 1.

Neither Lin nor Utter teach
wherein the enclosing arrangement apparatus is configured to transmit the authentication code to the mobile device a predetermined number of times, and wherein the enclosing arrangement apparatus is configured to be de-authorized and to stop transmitting the authentication code after it has transmitted the authentication code the predetermined number of times.

Robertson teaches
an apparatus [0042] IEM
configured to transmit 
[0099] during broadcast, a packet is transmitted  
the authentication code 
[0046] an IEM may emit a unique signal, e.g. analogous to a human fingerprint
Robertson does not particularly disclose an authentication code, however in view of Lin and Utter, one of ordinary skill in the art would understand that Robertson's unique signal, analogous to a fingerprint could be used in the same way as Lin and Utter are using identifying biometric signals.
to the mobile device a predetermined number of times,
[0099] during broadcast, a packet is transmitted 256 times

and wherein the apparatus is configured to be de-authorized 
[0083] de-activates itself after a certain period of time
and to stop transmitting the authentication code 
[0099] during power-down broadcast is turned off
after it has transmitted the authentication code 
Fig 8 power-down 708 is after broadcast 706
the predetermined number of times.
[0099] during broadcast, a packet is transmitted 256 times

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Lin and Utter with those of Robertson as elements known in the prior art combined to yield predictable results.  For example, Lin teaches comparing cardiac signals captured with a body associated device with a reference signal to authenticate a user  whereas Utter provides similar teachings of Lin albeit in a slightly different embodiment with the addition of the claimed body temperature and circadian rhythm as signals in addition to cardiac signals used in combination to authenticate a user see [0037]-[0038].   Robertson provides yet another embodiment wherein  an IEM which transmits a unique signal could be used in addition to or as a replacement to one or more signal sources taught by Lin and or Utter.  For example, Lin's cardiac signal could be either replaced or augmented with Robertson's unique signal for purposes of authentication.


		


As to claim 34, 		
neither Lin nor Utter teach
the enclosing arrangement apparatus is adhesively attached to the user's skin.

	In Fig 20, Robertson teaches health receiver 102  affixed to the users body suggestive of 
the enclosing arrangement apparatus is adhesively attached to the user's skin.

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Lin and Utter with those of Robertson as elements known in the prior art combined to yield predictable results.  For example, Lin teaches comparing cardiac signals captured with a body associated device with a reference signal to authenticate a user  whereas Utter provides similar teachings of Lin albeit in a slightly different embodiment with the addition of the claimed body temperature and circadian rhythm as signals in addition to cardiac signals used in combination to authenticate a user see [0037]-[0038].   Robertson provides yet another embodiment wherein  an IEM which transmits a unique signal could be used in addition to or as a replacement to one or more signal sources taught by Lin and or Utter.  For example, Lin's cardiac signal could be either replaced or augmented with Robertson's unique signal for purposes of authentication.

Moreover, Lin's device 100 may be embodied by Robertson health receiver 102  


As to claim 35, 		
neither Lin nor Utter teach
wherein the enclosing arrangement apparatus is configured to transmit the electrically conductive signal when an ingestible event marker system is activated inside the body of the patient.

In Fig 20, Robertson teaches 
wherein the enclosing arrangement apparatus is configured to transmit the electrically conductive signal when an ingestible event marker system is activated inside the body of the patient.

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Lin and Utter with those of Robertson as elements known in the prior art combined to yield predictable results.  For example, Lin teaches comparing cardiac signals captured with a body associated device with a reference signal to authenticate a user  whereas Utter provides similar teachings of Lin albeit in a slightly different embodiment with the addition of the claimed body temperature and circadian rhythm as signals in addition to cardiac signals used in combination to authenticate a user see [0037]-[0038].   Robertson provides yet another embodiment wherein  an IEM which transmits a unique signal could be used in addition to or as a replacement to one or more signal sources taught by Lin and or Utter.  For example, Lin's cardiac signal could be either replaced or augmented with Robertson's unique signal for purposes of authentication.

Moreover, Lin's device 100 may be embodied by Robertson health receiver 102  


Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571 272 2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A MCCOY/Examiner, Art Unit 2431